08-4554-cv
Walker v. University of Rochester

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the third day of March, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          BARRINGTON D. PARKER,
                               Circuit Judges,
         EVAN J. WALLACH ,
                               Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
EARLYN WALKER,

                     Plaintiff-Appellant,

                     -v.-                                                                  No. 08-4554-cv

UNIVERSITY OF ROCHESTER, STRONG MEMORIAL HOSPITAL ,

                     Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                                   Earlyn Walker, Rochester, NY, pro
                                                                                           se.

FOR DEFENDANT-APPELLEE:                                                                    J. Beth Moscarelli, Stephen J.
                                                                                           Jones, Nixon Peabody LLP,
                                                                                           Rochester, NY.


            *
           The Honorable Evan J. Wallach, of the United States Court of International Trade, sitting
  by designation.
                                                 1
        Appeal from an August 14, 2008 order of the United States District Court for the Western
District of New York (Michael A. Telesca, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

         Plaintiff-appellant Earlyn Walker (“plaintiff”), pro se, appeals from the District Court’s grant of
summary judgment to defendant-appellee University of Rochester, Strong Memorial Hospital
(“defendant”) in plaintiff’s Title VII action claiming unlawful retaliation after she lodged complaints of
racial discrimination. We assume the parties’ familiarity with the facts, procedural history, and issues on
appeal.

        We review de novo the District Court’s decision to grant summary judgment and, in the course of
that review, we resolve ambiguities and draw all permissible factual inferences in favor of the non-
moving party. See, e.g., Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v.
Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). We will affirm the grant of summary judgment
by the District Court if the record indicates that “there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.” Pilgrim v. Luther, 571 F.3d 201, 204 (2d Cir.
2009) (internal quotation marks omitted).

         An independent review of the record, case law, and arguments on appeal in the instant case
reveals that the District Court properly granted summary judgment in favor of defendants. Substantially
for the reasons stated in its thorough and well-reasoned opinion of August 14, 2008, Walker v. Univ. of
Rochester, Strong Mem. Hosp., No. 04-CV-6482, 2008 WL 3851838 (W.D.N.Y. Aug. 14, 2008), we affirm
the judgment of the District Court.

                                             CONCLUSION

        We have considered each of plaintiff’s arguments on appeal and find them to be without merit.
        For the reasons stated above, we AFFIRM the judgment of the District Court.


                                                FOR THE COURT,

                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                      2